Citation Nr: 0929139	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  06-39 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

3.  Entitlement to service connection for melanomas of the 
neck and arms due to herbicide exposure.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In March 2009, the Veteran presented personal testimony 
during a travel board hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of the hearing is of 
record.

The Board notes that the Veteran submitted additional 
evidence after the final adjudication of his claim by the RO.  
In March 2009, the Veteran waived RO consideration of his 
additional evidence.

The issues of an initial evaluation in excess of 50 percent 
for PTSD and an initial compensable evaluation for bilateral 
hearing loss are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  On March 5, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of the appeal as to service 
connection for melanomas of the neck and arms due to 
herbicide exposure is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal for the 
issue of service connection for melanomas of the neck and 
arms due to herbicide exposure by the appellant have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The appellant 
has withdrawn the appeal for the issue of service connection 
for melanomas of the neck and arms due to herbicide exposure 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal as to service connection for service connection 
for melanomas of the neck and arms due to herbicide exposure 
is dismissed.

	(CONTINUED ON NEXT PAGE)


REMAND

In the Veteran's March 2009 personal hearing before the 
undersigned Acting Veterans Law Judge, the Veteran stated 
that in February 2009, he received an audiological test at 
the Beckley VA Medical Center.  The results of this test are 
likely to contain information relevant to the Veteran's claim 
for an initial compensable evaluation for hearing loss.  
Additionally, the Veteran indicated that he had received 
treatment for his PTSD at the Vet Center.  It is not clear 
that all relevant records concerning the Veteran have been 
obtained from the Vet Center.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO must 
obtain all outstanding pertinent medical records concerning 
the Veteran's treatment by the Beckley VA Medical Center and 
the Vet Center, following the procedures prescribed in 
38 C.F.R. § 3.159 (2008) as regards requesting records from 
Federal facilities.

The most recent VA audiological examination report of record 
is dated in March 2007.  The Board notes that VA audiometry 
testing is sufficient for rating purposes both based on the 
rating schedule and for extraschedular consideration, as long 
as, in addition to dictating objective test results, the 
examiner also fully describes the functional effects caused 
by a hearing disability in his or her final report.  See 
Martinak v. Nicholson, 21 Vet. App. 449, 455 (2007).  This 
does not appear to have been done in this case.  In light of 
this and the reported additional hearing testing done in 
2009, the Veteran should be afforded a VA audiology 
examination.

Additionally, during his March 2009 personal hearing, the 
Veteran testified that his PTSD has increased in severity 
since is last examination for VA Compensation and Pension 
purposes.  The Board observes that the Veteran's last VA 
examination for PTSD was performed in March 2007.  VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  
Accordingly, after the relevant records have been obtained 
from the Vet Center, the Veteran should be scheduled for a VA 
examination to determine the current severity of the 
Veteran's PTSD symptoms.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers, VA and non-VA, who have 
treated the Veteran for his claimed 
disorders since leaving active duty.  
After the Veteran has signed the 
appropriate releases, those records not 
already of record should be obtained and 
associated with the claims folder.  In 
particular, the AMC/RO should obtain the 
Veteran's treatment records from the Vet 
Center and VAMC Beckley to include the 
audiometric evaluation completed in 
February 2009.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the 
file.  The Veteran is to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

2.  After all available records and 
responses from each contacted entity 
have been associated with the claims 
file, the RO should arrange for the 
veteran to undergo a psychiatric 
examination for his PTSD at an 
appropriate VA medical facility.

The entire claims file must be made 
available to the psychiatrist or 
psychologist performing the 
examination.  The examination report 
should include discussion of the 
Veteran's documented medical history 
and assertions, as well as an 
occupational and social history.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner should set forth all 
evaluation/examination findings, along 
with the rationale for any conclusions 
reached.

Following a review of the record and 
interview and evaluation of the 
veteran, the examiner is to indicate 
which of the following paragraphs (a), 
(b), (c), or (d), best describes the 
degree of impairment caused by the 
PTSD:

(a) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name; 
or

(b) Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships; or 

(c) Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships; or

(d) Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events).

The examiner should render a multi-
axial diagnosis, including assignment 
of a Global Assessment of Functioning 
(GAF) scale score representing the 
level of impairment due to the 
veteran's anxiety and depression, and 
an explanation of what the score means.

Additionally, the examiner should 
express an opinion regarding the extent 
to which the Veteran's PTSD affects his 
employability.

4.  The RO should arrange for the 
Veteran to undergo VA audiology 
examination at an appropriate VA 
medical facility.  The entire claims 
file must be made available to the 
physician designated to examine the 
Veteran, and report of examination 
should reflect consideration of the 
veteran's documented history and 
assertions.  All appropriate tests and 
studies (to include audiometry and 
speech discrimination testing) should 
be accomplished (with all results made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings 
should be reported in detail.  The 
functional effects caused by bilateral 
hearing loss should be fully addressed.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder. The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his claim.

6.  After completion of the above and any 
additional development deemed necessary, any 
issue remaining on appeal should be reviewed 
with consideration of all applicable laws 
and regulations, including consideration of 
a staged rating, if appropriate.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  If 
any benefit sought remains denied, the 
Veteran should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


